Citation Nr: 0714582	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-34 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, to include as due to ionizing radiation.  


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active military service from March 1946 to 
March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In March 2007, the veteran testified before the undersigned 
Veterans Law Judge sitting at the Roanoke RO.  At the 
hearing, the veteran submitted additional VA medical records 
and waived initial RO consideration of this evidence.  The 
Board accepts this additional evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.800 (2006).

In April 2007, the undersigned Veterans Law Judge advanced 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).  

(In an April 2006 rating decision, the RO denied the 
veteran's claim for service connection for malignant skin 
neoplasm, to include as due to exposure to ionizing 
radiation.  During the above-noted March 2007 Travel Board 
hearing, the veteran testified concerning his claim for 
service connection for malignant skin neoplasm.  The Board 
liberally interprets the veteran's testimony and submissions 
as expressing disagreement with the April 2006 rating 
decision.  See e.g., Tomlin v. Brown, 5 Vet. App. 355, 357-58 
(1993) (oral statements reduced to writing in a hearing 
transcript satisfy the requirement that a communication be 
"in writing.").  The claims file does not reflect that a 
statement of the case has been issued.  Consequently, the 
Board does not have jurisdiction to review the issue.  38 
C.F.R. §§ 20.200, 20.202 (2006).  Nevertheless, the issue 
will be remanded with instructions to issue a statement of 
the case.)




FINDINGS OF FACT

1.  The veteran did not participate in a radiation-risk 
activity nor does he have a radiogenic disease.  

2.  The competent medical evidence has not related the 
veteran's chronic lymphocytic leukemia to military service, 
to include any in-service exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran does not have chronic lymphocytic leukemia that 
is the result of disease or injury incurred in or aggravated 
during active military service, including as due to exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through an August 2004 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claim and the evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Additionally, in a September 
2005 statement of the case, the RO also requested that the 
veteran submit evidence in support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  Likewise, in March 
2006, the RO provided the veteran notice regarding the 
assignment of effective dates and disability rating elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim in January 2005, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires a remand.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file.  In September 2005, the 
National Personnel Records Center (NPRC) notified the RO that 
it did not have any records that pertained to the veteran 
having been exposed to radiation, to include any DD Form 1141 
(Record of Occupational Exposure to Ionizing Radiation).  The 
veteran has submitted a large number of copies of his 
treatment records from the VA Medical Centers (VAMC) in 
Salem, Virginia, and in Durham, North Carolina.  Otherwise, 
the veteran has not alleged that there are any outstanding 
medical records probative of his claim that need to be 
obtained.  In this regard, in March 2006, the veteran 
reported that he had no other information or evidence to 
submit, and he requested that his claim be decided as soon as 
possible.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether the veteran's chronic lymphocytic leukemia is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, as will be explained below, there is 
no indication except by way of unsupported allegation that 
the veteran's chronic lymphocytic leukemia may be associated 
with military service.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.

II.  Analysis

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran has a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability is 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  With respect to 
the veteran's period of service, a "Radiation-risk activity" 
is defined to mean onsite participation in a test involving 
the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk 
activities also include certain service at gaseous diffusion 
plants in Paducah, Kentucky, or Portsmouth, Ohio, or an area 
identified as K25 at Oak Ridge, Tennessee, or certain service 
on Amchitka Island, Alaska, or service, if performed as an 
employee of the Department of Energy, would qualify the 
claimant for inclusion as a member of the Special Exposure 
Cohort under section 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000.  Id.  

The term "onsite participation" is defined to mean (a) 
During the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) During the six month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) Service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) Assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one of the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service.  Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  See 38 C.F.R. 
§ 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2006).

The veteran is claiming entitlement to service connection for 
chronic lymphocytic leukemia which he alleges is due to 
radiation exposure that he experienced during active service.  
In December 2004, the RO received from the veteran a 
Radiation Risk Activity Information Sheet (VA Form RRAIS).  
In that VA Form RRAIS, the veteran identified atomic testing 
in the Gilbert Islands in 1947 and 1948 aboard the USS 
Estero.  Furthermore, that he had not worn a film (dosimetry) 
badge, that he was not near Ground Zero, and that he had 
remained in the explosion area for 2-3 days.  In particular, 
the veteran noted that, "[He] wasn't there at time of 
explosions but went back afterwards.  Things were buried in 
the sand."  A statement submitted with the VA Form RRAIS 
notes that the veteran served in the Navy aboard the USS 
Estero and that, "During that time I was required to go onto 
the Gilbert Islands.  We found stuff in the sand that I 
believe was [radioactive]."  

In February 2006, the RO received another VA Form RRAIS from 
the veteran.  The veteran again referenced atomic testing in 
the Gilbert Islands in 1948, and that he had not worn a film 
badge.  Furthermore, the veteran did report that he moved 
toward Ground Zero after the explosion.  In particular, the 
veteran reported the following, 

The tests were conducted at Gilbert Islands 
in 1944-45.  After that my ship was sent to 
the area and [we] were right in the midst of 
the test area with no protective suiting.  

The veteran also added that in 1948, the ship's crew had to 
go ashore to the test site to move the local inhabitants to a 
different location, and that they were ashore for several 
days.  During his hearing before the undersigned, the veteran 
reported that he was assigned to the USS Estero, during which 
time the ship was deployed to the South Pacific in 1947 and 
1948.  In particular, the veteran testified that he went 
ashore at Eniwetok Atoll in conjunction with a repatriation 
operation of some of the local inhabitants.  He indicated 
that the Estero was at Eniwetok Atoll for 2-3 days, and that 
he spent most of the time onboard ship.  However, the veteran 
testified that when he did go ashore, he noticed things 
buried in the sand which he believed were associated with 
atomic testing and thus were radioactive.  Furthermore, the 
veteran also testified that an old ship that reportedly had 
been involved in atomic testing was docked nearby.  

The Board notes that the USS Estero (AG-134), which 
originally served with the Army as FS-275, was acquired by 
the Navy in March 1947 and commissioned on July 5, 1947.  She 
was employed in logistics support of the administration of 
the United Nations Trust Territories, calling throughout the 
Marshall, Caroline, and Marianas Islands.  On March 31, 1949, 
she was reclassified AKL-5.  See Dictionary of American Naval 
Fighting Ships (Volume II), Navy Department, Office of the 
Chief of Naval Operations (1977).  

In reviewing the veteran's contentions and testimony, it 
appears to the Board that the veteran may have misidentified 
the "Marshall Islands" as the Gilbert Islands.  The 
Marshall Islands were used by the United States to conduct 
nuclear testing at various times between 1946 and 1962.  
Furthermore, Eniwetok Atoll is found within the Marshall 
Islands chain.  During the veteran's period of service (1946 
to 1949), atomic tests conducted by the United States in the 
Marshall Islands included Operation Crossroads (Operational 
period being July 1, 1946, through August 31, 1946) and 
Operation Sandstone (Operational period being April 15, 1948, 
through May 20, 1948).  See 38 C.F.R. § 3.309(d)(3)(v)(B), 
(C).  

The Board also notes that Operation Sandstone was conducted 
at the Eniwetok Atoll.  Apparently in December 1947, the 
local Eniwetok inhabitants were removed from Eniwetok Atoll 
prior to atomic weapons testing.  Therefore, it would appear 
the veteran's history of the USS Estero assisting in the 
removal the local inhabitants from Eniwetok Atoll, as he 
reported in his February 2006 VA Form RRAIS, is correct as 
compared to his testimony in March 2007 that the USS Estero 
repatriated some of the local inhabitants following atomic 
testing at Eniwetok Atoll.  In this regard, the Board could 
find no evidence that the local inhabitants who were removed 
from Eniwetok Atoll prior to Operation Sandstone were 
repatriated during the veteran's period of service.  

As noted above, the veteran has contended that after an 
atomic test in 1944-45 his ship was sent to the test area.  
The Board notes that there is no evidence that the USS Estero 
was involved in "onsite participation" in an atomic test 
involving the atmospheric and/or underwater detonation of a 
nuclear device.  The Board is aware that if military records 
do not establish the presence at or absence from a site at 
which exposure to radiation is claimed to have occurred, the 
veteran's presence at the site will be conceded.  See 
38 C.F.R. § 3.311(a)(4).  Here, in neither his written 
contentions nor his testimony has the veteran clearly 
identified the test site at which the claimed exposure 
occurred.  Additionally, both the evidence and the veteran's 
reported history would appear to reflect that the USS Estero 
assisted in the removal of the local inhabitants from 
Eniwetok Atoll and not a repatriation operation after any 
atomic testing.  Furthermore, there is a lack of evidence to 
support that what the veteran claimed to have seen in the 
sands of Eniwetok Atoll was radioactive.  

The Board notes that chronic lymphocytic leukemia is not a 
presumptive disability for radiation-exposed veterans as set 
out under 38 C.F.R. § 3.309(d).  Service connection for 
chronic lymphocytic leukemia is therefore not warranted on a 
presumptive basis.  Furthermore, chronic lymphocytic leukemia 
is not a disability which is considered a radiogenic disease 
under 38 C.F.R. § 3.311.  The Board notes, however, that the 
provisions of 38 C.F.R. § 3.311 may be applied if evidence is 
presented that the claimed disability is a radiogenic disease 
although not specifically listed in 38 C.F.R. § 3.311.  Here, 
the competent evidence of record does not reflect that 
chronic lymphocytic leukemia is a radiogenic disease.  In 
this regard, a January 2006 progress note from the Durham 
VAMC notes a physician's statement/opinion that, "[The 
veteran] may have been exposed to radiation during his time 
in the US Navy."  It would appear the physician's opinion is 
based on the veteran's own reported history of radiation 
exposure in service.  

Furthermore, the veteran has testified that a VA physician 
told him that it was possible that his chronic lymphocytic 
leukemia was caused by radiation exposure.  Even assuming 
arguendo that, the veteran was exposed to radiation in 
service as he has claimed, the Board finds any such medical 
opinion to be speculative at best and inconclusive, and thus 
lacking in any probative value.  In this regard, as noted 
above, VA has specifically concluded that chronic lymphocytic 
leukemia is not a radiogenic disease.  Therefore, the Board 
does not find any competent medical evidence which identifies 
the veteran as having a "radiogenic disease," under the 
provisions of 38 C.F.R. § 3.311(b)(4) that would otherwise 
trigger the procedural requirements of 38 C.F.R. § 3.311.  

As noted above, even though chronic lymphocytic leukemia is 
not listed as a presumptive disease under 38 C.F.R. § 
3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. 
§ 3.303(d) in order to determine whether the disease 
diagnosed after discharge was incurred during active service.  
See Combee, 34 F.3d at 1039.  

In this case, chronic lymphocytic leukemia was not present 
during active service and was first diagnosed at the Salem 
VAMC in May 2000 by flow cytometry, some 50 years after the 
veteran's separation from service.  Furthermore, there is no 
competent evidence of record which links the veteran's 
chronic lymphocytic leukemia to active service.  Here, the 
only evidence which links the veteran's chronic lymphocytic 
leukemia to his period of active service is the veteran 
himself through his own allegations and accounts.  The Board 
notes that the veteran's own opinions as to the etiology of 
his chronic lymphocytic leukemia are without probative value.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against a 
finding that the veteran's chronic lymphocytic leukemia was 
caused by any incident of service, to include exposure to 
ionizing radiation, and the claimed condition is not shown to 
have been incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for chronic lymphocytic leukemia to 
include as due to ionizing radiation, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for chronic lymphocytic leukemia is 
denied.  


REMAND

As noted in the Introduction above, by an April 2006 rating 
decision, the RO denied the veteran's claim for service 
connection for malignant skin neoplasm, to include as due to 
exposure to ionizing radiation.  During his March 2007 
hearing, the veteran testified concerning his claim for 
service connection for malignant skin neoplasm.  He also 
submitted additional evidence relative to this issue.  The 
Board liberally interprets the veteran's testimony and 
arguments as expressing disagreement with the April 2006 
rating decision and the denial of his claim.  Because the RO 
did not have opportunity to prepare a statement of the case 
in response to the veteran's notice of disagreement on this 
issue, this should now be done.  See 38 C.F.R. § 19.26 
(2006).  

Here, the next step in the appellate process is for the RO to 
issue the veteran a statement of the case summarizing the 
evidence relevant to his claim, the applicable legal 
authority; and the reasons that the RO relied upon in making 
its determination.  See 38 C.F.R. § 19.29 (2006); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  In this regard, the Board notes 
that in the April 2006 rating decision, the RO adjudicated 
the veteran's claim as a petition to reopen a previously 
disallowed claim for a skin condition.  In this regard, the 
Board notes that the veteran was denied service connection 
for dermatophytosis and for ringworm in December 1964 and 
February 1965 rating decisions.  He did not appeal those 
decisions.  The Court has recognized that a claim based on a 
new diagnosis is a new claim not subject to the new and 
material evidence requirement. See Ephraim v. Brown, 82 F.3d 
399 (1996) (a claim based on a new diagnosis states a new 
claim for the purpose of the jurisdictional requirement when 
the new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement).  As such, 
readjudication of the veteran's claim for service connection 
for malignant skin neoplasm should be undertaken on a de novo 
basis.  

Consequently, the claim for service connection for malignant 
skin neoplasm must be remanded to the RO for the issuance of 
a statement of the case.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a substantive appeal must be filed after an 
statement of the case is issued by the RO.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2006).  

Accordingly, this matter is REMANDED for the following 
action:

The veteran should be issued a statement 
of the case addressing his claim for 
service connection for malignant skin 
neoplasm, to include as due to ionizing 
radiation.  The claim should be 
adjudicated on a de novo basis and all 
potentially applicable criteria should be 
addressed in the statement of the case.  
Along with the statement of the case, the 
veteran must be furnished a VA Form 9 
(Appeal to Board of Veterans' Appeals) 
and afforded the applicable time period 
for perfecting an appeal to this issue.  
(The veteran is hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


